
	

114 HCON 35 IH: Recognizing the significance of Equal Pay Day to illustrate the disparity between wages paid to men and women.
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 35
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2015
			Ms. Frankel of Florida (for herself, Ms. DeLauro, Ms. Matsui, Ms. Edwards, Ms. Norton, Ms. Speier, Mr. Hastings, Mr. Vargas, Ms. Brown of Florida, Ms. Bordallo, Mr. Conyers, Ms. Wasserman Schultz, Ms. McCollum, Mr. Tonko, Ms. Clarke of New York, Ms. DelBene, Ms. Schakowsky, Mr. Rangel, Mr. Peters, Ms. Wilson of Florida, Mr. Brady of Pennsylvania, Mr. Langevin, Mr. Lowenthal, Ms. Moore, Mr. Cárdenas, Mr. Grijalva, Ms. Hahn, Ms. Kelly of Illinois, Ms. Clark of Massachusetts, Mr. Pocan, Mr. Payne, Mrs. Kirkpatrick, Mrs. Davis of California, Mr. Schiff, Mr. Keating, Ms. Pingree, Mrs. Dingell, Mr. Sarbanes, Mrs. Bustos, Ms. Slaughter, Mr. Cartwright, Mr. McGovern, Mrs. Capps, Ms. Tsongas, Ms. Jackson Lee, Ms. Sewell of Alabama, Mr. Brendan F. Boyle of Pennsylvania, Mr. Takai, Ms. Sinema, Ms. Lee, Ms. Chu of California, Mr. Levin, Mr. Kind, Mr. Meeks, Ms. Kuster, Mrs. Lawrence, Mrs. Torres, Mr. Van Hollen, Mr. Lewis, Mrs. Carolyn B. Maloney of New York, Mr. Huffman, Ms. Michelle Lujan Grisham of New Mexico, Mr. Rush, Mr. Sherman, Ms. Esty, Ms. Loretta Sanchez of California, Ms. Linda T. Sánchez of California, Mr. Scott of Virginia, Mr. Cicilline, Mr. Yarmuth, Ms. Fudge, Mr. O’Rourke, Mr. Foster, Ms. Bass, Mr. Garamendi, Ms. Eshoo, Mr. Bera, Mr. Murphy of Florida, Ms. Kaptur, Mr. Johnson of Georgia, Mr. Beyer, Ms. Adams, Mr. Smith of Washington, Mr. Nolan, Mr. Ted Lieu of California, Mrs. Beatty, Mr. Cooper, Mr. Hinojosa, Mr. Kennedy, Mr. Gallego, Mr. Thompson of California, Mr. Perlmutter, Mrs. Watson Coleman, Mr. Welch, Mr. Blumenauer, Mr. McDermott, Mr. Delaney, Mr. Carney, Mr. Cohen, Ms. Bonamici, Ms. Castor of Florida, Mr. McNerney, Mr. Ryan of Ohio, Mr. Kildee, Mr. Al Green of Texas, Mr. Connolly, Ms. Meng, Mr. Higgins, Mr. Takano, Mr. Israel, Mr. Serrano, Mr. Carson of Indiana, Ms. Gabbard, Mr. Costa, Mrs. Lowey, Mr. Polis, Mr. Lynch, Ms. DeGette, Mr. Quigley, Mr. Castro of Texas, Ms. Titus, Ms. Brownley of California, Mr. Sean Patrick Maloney of New York, Mr. Honda, Mr. Farr, Mr. Kilmer, and Ms. Lofgren) submitted the following concurrent resolution; which was referred to the Committee on Oversight and Government Reform
		
		CONCURRENT RESOLUTION
		Recognizing the significance of Equal Pay Day to illustrate the disparity between wages paid to men
			 and women.
	
	
 Whereas section 6(d) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(d)(1)) prohibits discrimination in compensation for equal work on the basis of sex;
 Whereas title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) prohibits discrimination in compensation because of race, color, religion, national origin, or sex;
 Whereas 5 decades after the passage of the Equal Pay Act of 1963 (29 U.S.C. 206 note), Census Bureau data shows that women working full time, year round are paid an overall average of 78 cents for every dollar paid to men, while Asian-American women working full time, year round are paid 79 cents, African-American women working full time, year round are paid 64 cents, Hispanic women working full time, year round are paid 56 cents, and Native American women working full time, year round are paid 59 cents compared to White, non-Hispanic men;
 Whereas the wage gap costs women who are employed full time in the United States, as a group, more than $490 billion every year. These lost wages mean families have less money to spend on goods and services that help drive economic growth;
 Whereas sex discrimination in education, hiring, and promotion has played a role in maintaining a work force segregated by sex;
 Whereas sex-based wage differentials— (1)depress employee wages and living standards necessary for their health and well-being;
 (2)reduce family incomes and contribute to the higher poverty rates among women and female-headed households;
 (3)prevent the effective and maximum utilization of the available labor resources; and (4)constitute an unfair method of competition;
 Whereas opening traditionally male jobs to women and reducing occupational segregation by sex increases earnings for women;
 Whereas when women are paid fairly, families are stronger, business prospers, and American values and the economy are strengthened;
 Whereas fair pay strengthens the economic security of families and enhances retirement savings; Whereas nearly 2/3 of workers paid the minimum wage or less are women and the concentration of women in low-wage jobs is a significant contributor to the wage gap;
 Whereas nearly 50 percent of workers report that their employers either prohibit or discourage them from discussing their pay, which keeps women from learning when they are the victims of pay discrimination and remedying that discrimination;
 Whereas April 14, 2015, is Equal Pay Day, marking the day that symbolizes how far into 2015 women must work until their pay from 2014 equals what men were paid in 2014 alone; and
 Whereas numerous national organizations have designated Tuesday, April 14, 2015, as Equal Pay Day to represent the additional time that women must work to compensate for the average 22 percent lower wages paid to women last year: Now, therefore, be it
	
 That the Congress recognizes the significance of Equal Pay Day to illustrate the disparity between wages paid to men and women, and its impact on women, families, and the Nation.
		
